Citation Nr: 0012004	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August to October 
1981 and from April 1982 to April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky, which denied entitlement to 
service connection for PTSD.  The Board remanded this matter 
to the RO in March 1997 and November 1998, respectively, for 
additional development, namely to attempt verification of the 
appellant's alleged in-service stressors.  However, as 
reflected below, the RO has not completed all of the 
development requested by the Board.  As a result, it is again 
necessary to return this matter to the RO in order that the 
appellant's right to due process is preserved.


REMAND

In its March 1997 and November 1998 remand of this appeal, 
the Board pointed out that the appellant had alleged certain 
in-service events, which had not been verified through either 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the United States Army and Joint 
Services Environmental Group), and the Department of the 
Navy.  While attempts have been made to obtain verification 
from the USASCRUR, the information of record does not reflect 
that the RO has made similar attempts through the Department 
of the Navy as to all of the events described.  Moreover, the 
RO has yet to schedule the appellant for a VA psychiatric 
examination to determine the sufficiency of at least one 
alleged stressor that is consistent with the service record.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In this respect, the record before the Board demonstrates 
that the appellant has been diagnosed as having post-
traumatic stress disorder by a VA examiner in October 1994, 
Dr. S.W. in an October 1996 examination, Nurse B. in an April 
1997 statement, and according to outpatient and inpatient 
treatment records from the Nashville VAMC, from March 1994 to 
December 1997.  The appellant has also reported numerous 
stressors, including the following incidents: (1) that 
between January and April of 1983, he had talked with 
Lieutenant Commander [redacted] and Ensign [redacted] prior to 
their deaths during Operation War at Sea, (2) that between 
July and October of 1983, he was in charge of body recovery 
duty after an explosion in Beirut, (3) that between October 
and December 1983, a friend of his named "[redacted]" was thrown 
overboard during a typhoon, (4) that in July 1983, a man was 
accidentally cut in half and he had to do body recovery, and 
(5) that he witnessed the death of a civilian woman and her 
daughter using high-powered binoculars while stationed one 
mile off the coast of Beirut.  The appellant stated that in 
light of the above stressors, he currently suffered from 
nightmares, flashbacks, hypervigilance, anxiety, and 
exaggerated startle response.  The above examiners have 
accepted the appellant's accounts of these alleged in-service 
events as supporting a diagnosis of PTSD.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998) (discussing the 
requirements for a well-grounded PTSD claim).

That notwithstanding, the evidence necessary to establish the 
occurrence of a stressor during service will vary depending 
upon whether the appellant was engaged in combat with the 
enemy.  If the VA determines that the appellant engaged in 
combat with the enemy and his alleged stressor is combat-
related, the appellant's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, providing that such testimony or statement is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1996 & 1999); Cohen v. Brown, 10 Vet. App. 128, 146-47 
(1997).  If, however, the VA determines either that the 
appellant did not engage in combat with the enemy or that the 
appellant did engage in combat, but that the alleged stressor 
is not combat related, the appellant's lay testimony or 
statement, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and must be corroborated 
by "credible supporting evidence."  See Cohen, 10 Vet. 
App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996)).  The record must contain service records and other 
sources which corroborate the appellant's testimony or 
statements.  Id. (citing Doran v. Brown, 6 Vet. App. 283, 289 
(1993)).  In this respect, the appellant's service personnel 
records, DD Form 214, and his accounts of the alleged in-
service events do not indicate that he was engaged in combat 
during his peacetime active duty service.

In this context, the Board concurs with the RO that it cannot 
be verified that the appellant actually witnessed the 
aircraft accident that caused the deaths of Lieutenant 
Commander [redacted] and Ensign [redacted], or that he actually 
witnessed the deaths of a civilian woman and her daughter 
using high-powered binoculars while stationed one mile off 
the coast of Beirut.  Also, the appellant has failed to 
respond to the RO's attempts to obtain any additional 
detailing information that may corroborate such statements.  
Thus, the Board will not undertake any further effort to the 
develop the appellant's claim in this regard.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Nevertheless, the information of record does not reflect that 
an attempt has been by the RO to obtain verification through 
the Department of Navy of the following:  (1) Whether the 
appellant was in charge of body recovery after an explosion 
in Beirut that occurred sometime between July and October of 
1983; (2) Whether in July 1983, a serviceman aboard the USS 
Eisenhower was accidentally cut in half, which required the 
appellant to recover the body; (3) Whether a serviceman 
aboard the USS Eisenhower bearing the first name "[redacted]" 
was thrown overboard during a typhoon that occurred sometime 
between October and December 1983; and (4) Whether officers 
bearing the name Commander [redacted] and Lieutenant [redacted] were 
killed as the result of hydraulic failure.  Since these 
alleged in-service events consist of some details as to the 
duty assignment and the approximate date, the Board 
determines that another attempt to verify such events through 
the USASCRUR should also be accomplished.

Next, the Board notes that the official record with regard to 
the deaths of Lieutenant Commander [redacted] and Ensign 
[redacted] are not inconsistent with the circumstances of the 
appellant's service.  Here, the Board observes that the 
Department of the Army has confirmed that Lieutenant 
Commander [redacted] and Ensign [redacted] were killed in an 
aircraft accident on March 17, 1983, and that they were 
assigned to VF-142, the appellant's listed unit of 
assignment, and were deployed onboard the USS Eisenhower.  
The Board further observes that in the appellant's June 1995 
hearing, he testified that only Ensign [redacted]'s body was 
recovered, and this assertion was confirmed by the Department 
of the Army.  As such, there are sufficient facts present 
which add support to the appellant's statement that he could 
have known and talked to Lieutenant Commander [redacted] and 
Ensign [redacted] prior to their deaths during Operation War at 
Sea, and that he was aware of the circumstances that caused 
their subsequent deaths.  Thus, the appellant's alleged 
stressor in this regard is not contradicted by the evidence 
of record, and appears to be supported by the administrative 
record.  38 U.S.C.A. § 1154(a) (West 1991).

Where, as in this case, the existence of an alleged stressor 
is not inconsistent with the evidence of record, the case 
should be referred for a medical examination to determine the 
sufficiency of that stressor and whether the remaining 
elements required to support a diagnosis of PTSD have been 
met.  See Cohen, 10 Vet. App. at 153; West v. Brown, 7 Vet. 
App. 70, 78-79 (1994).  See also 38 C.F.R. §§ 3.304(f), 
4.125, 4.130 (1999) (incorporating DSM-IV as the applicable 
criteria as to both the adequacy of symptomatology and 
sufficiency of the stressor (or stressors)); Karnas v. 
Derwinksi, 1 Vet. App. 308, 312-13 (1991).  In view of the 
foregoing, the Board determines that another psychiatric 
examination is necessary to determine the sufficiency of the 
appellant's alleged stressor in light of the DSM-IV criteria.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, and 
to ensure full compliance with due process, the Board 
determines that it is necessary to return this matter to the 
RO for further development of the record.  Further appellate 
consideration will be deferred and the matter is REMANDED to 
the RO for the following actions: 

1.  The RO should attempt to obtain 
verification through the USASCRUR and the 
Department of the Navy regarding the 
following: (1) The appellant's 
participation in the recovery of bodies 
during his assignment aboard the USS 
Eisenhower following an explosion in 
Beirut, which occurred sometime between 
July and October of 1983; (2) An incident 
occurring in July 1983, where a 
serviceman aboard the USS Eisenhower was 
accidentally cut in half; (3) An incident 
occurring between October and December 
1983, where a serviceman aboard the USS 
Eisenhower bearing the first name 
"[redacted]" was thrown overboard during a 
typhoon; and (4) An incident occurring 
aboard the USS Eisenhower in 1983, where 
Commander [redacted] and Lieutenant [redacted] 
were killed as the result of hydraulic 
failure.  The USASCRUR and the Department 
of the Navy should be requested to 
conduct a search of all available and 
appropriate sources, and provide any 
information which might corroborate the 
above-noted events.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, documentation 
from that facility to that effect should 
be placed in the claims file.

3.  Thereafter, the RO should schedule 
the appellant for a VA psychiatric 
examination, by a board of two 
psychiatrists, if available, to determine 
the diagnosis of all psychiatric disorder 
that are present.  The Board accepts the 
appellant's statement that he knew and 
talked to Lieutenant Commander [redacted] 
and Ensign [redacted] prior to their deaths 
during Operation War at Sea, and that he 
was aware of the circumstances that 
caused their subsequent deaths, as a 
verified stressor.  In addition to this 
stressor, the RO must specify for the 
examiners the stressor or stressors that 
it has determined are corroborated by the 
record and the examiner must be 
instructed that only those stressors may 
be considered for the purpose of 
determining whether exposure to a 
stressor (or stressors) in service 
resulted in current psychiatric symptoms 
and, whether the diagnostic criteria to 
support a diagnosis of PTSD are satisfied 
pursuant to DSM-IV.  The examination 
report should reflect a review claims 
folder (to include the service medical 
records, including the service personnel 
records; the report of VA examination 
dated October 1994; a report of 
psychiatric examination prepared by Dr. 
S.W., dated October 1996; a statement 
prepared by Nurse B., dated April 1997; 
and VA outpatient and inpatient treatment 
records from the Nashville VA Medical 
Center, from March 1994 to December 
1997).  The examiners should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
appellant's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiners should comment upon the 
link between the current symptomatology 
and one or more of the in-service 
stressors that have been determined to be 
corroborated by record.  The report of 
examination should include a complete 
rationale for all opinions expressed.  If 
deemed necessary by the examiners, all 
appropriate studies and tests should be 
accomplished.  The claim folder must be 
made available to the examiners for 
review in conjunction with study of this 
case.

3.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested medical opinion to ensure that 
it is responsive to the directives of 
this remand and if not, the RO should 
implement corrective procedures.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond.  
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

 

